z 30-/5:              ILE COPY


                               ELECTRONIC RECORD




C0A#       11-12-00328-CR                        OFFENSE:       22.011


           Robert Thornburgh, Jr. v.
STYLE:     The State of Texas                    COUNTY:        Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   35th District Court


DATE: 2/5A5                      Publish: NO     TCCASE#:       CR21718




                        IN THE COURT OF CRIMINAL APPEALS



          Robert Thornburgh, Jr. v.
style:    The State of Texas                         cca#:      PD-0230-15
         A?PEllANT*S>                 Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         -RZfuterb                                   JUDGE:

DATE:      0Hl9-**l34>ir                             SIGNED:                          PC:

JUDGE:        fJk UiSU/2^L~                          PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD